PER CURIAM.
Whereas, the judgment of this court was entered on the 19th day of September, 1956, 100 So.2d 378, affirming in part and reversing in part the judgment of the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, in the above styled cause; and
Whereas, the judgment of this court was, on appeal, reversed by the Supreme Court of the United States, June 23, 1958, 78 S.Ct. *5501228, 357 U.S. 235, 2 L.Ed.2d 1283, with costs in said appeal expended in the sum of $1,243.92, for which it was ordered that Elizabeth Donner Hanson, etc., et al., should recover and have execution therefor from Katherine N. R. Denckla, etc., et al.; and
Whereas, by the mandate of the Supreme Court of the United States now lodged in this court the cause was remanded for further proceedings in conformity with the mandate and opinion of the Supreme Court of the United States; therefore
It is ordered and adjudged that the judgment of this court in said cause be, and it is, now reconsidered and said cause is hereby remanded to the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, for further proceedings consistent with the laws of the State of Florida and the mandate and opinion of the Supreme Court of the United States, issued in this case on June 23, 1958;
It is further ordered that Elizabeth Donner Hanson, individually, as Executrix of the Will of Dora Browning Donner, Deceased, and as Guardian ad litem for Joseph Donner Winsor and Donner Hanson, and William Donner Roosevelt, individually, shall have and recover their costs as taxed by the Supreme Court of the United States, as well as their costs expended in this court in the appeal of said cause, and their costs of transcript of proceedings and other proper costs reasonably incurred in the Circuit Court of Palm Beach County, Florida, from Katherine N. R. Denckla, individually and Elwyn L. Middleton, as Guardian of the property of Dorothy Browning Stewart, also known as Dorothy B. Stewart and Dorothy B. Rodgers Stewart, an incompetent person, and that judgment and execution shall issue therefor out of the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida.
TERRELL, C. J., and THOMAS, HOB-SON, THORNAL and O’CONNELL, JJ., concur.